Exhibit 10.41

 

NON-COMPETITION AND CONFIDENTIALITY AGREEMENT

 

THIS NON-COMPETITION AND CONFIDENTIALITY AGREEMENT (“Agreement”) is made and
entered into effective this 2nd day of July, 2007 (the “Effective Date”) by and
between Centro NP LLC (“Centro”) and John B. Roche (“Roche”), the Effective Date
being Roche’s last day of employment with Centro.

 

WHEREAS, Roche previously served as Executive Vice President and Chief Financial
Officer of New Plan Excel Realty Trust, Inc. (“New Plan”) pursuant to that
certain Employment Agreement entered into with New Plan dated as of April 14,
2000 (as amended, the “Employment Agreement”) and as such has unique knowledge
about the business, assets, operations, and affairs of New Plan;

 

WHERAS, on February 27, 2007, New Plan and Excel Realty Partners, L.P. entered
into an Agreement and Plan of Merger with Centro, Super MergerSub Inc. and Super
DownREIT MergerSub LLC (the “Buyer Parties”) (the “Merger Agreement”);

 

WHERAS, on April 20, 2007, New Plan and the Buyer Parties completed the
transactions contemplated by the Merger Agreement (the “Merger”) and following
the completion of these transactions, New Plan dissolved into Centro (together
with its affiliates and subsidiaries, “Centro”);

 

WHEREAS, Centro is engaged in the businesses of owning, operating, investing in,
constructing, managing, developing, re-developing, and leasing shopping center
and other retail properties;

 

WHEREAS, in connection with the Merger, Roche has provided notice under the
Employment Agreement of his termination of employment for “Good Reason” (per the
terms of the Employment Agreement) and as such will be terminating as of July 2,
2007 (the “Termination Date”) all positions he holds with Centro (as successor
to New Plan) and its subsidiaries and affiliates; and

 

WHEREAS, in an effort to protect the legitimate business interests of Centro in
view of Roche’s unique knowledge about the business, assets, operations and
affairs of Centro, Centro desires that Roche enter into this Agreement;

 

NOW, THEREFORE, in consideration of the foregoing and other good and valuable
consideration, the receipt and sufficiency of which hereby are acknowledged, the
parties hereto severally agree as follows:

 

1.          Payment. In consideration of Roche’s agreement to enter into and be
bound by the terms of this Agreement, Centro shall pay Roche (subject (to the
extent applicable) to income tax and employment tax withholdings at the
applicable rates) $1,367,500 U.S. on the first business day following the six
month anniversary of the Termination Date which payment shall (before such
withholdings) be in full satisfaction of the payment obligations of Centro to
Roche under this Agreement and the Employment Agreement. To the extent that
Roche has any remaining unused and accrued vacation time

 

1

--------------------------------------------------------------------------------


 

as of the Termination Date, said amount shall be paid to Roche per Centro
policy. In addition, Roche shall be entitled to keep the laptop computer
currently being used by Roche. As additional consideration for and as a
pre-condition to payment of the amount set forth in this Section 1, Roche shall
have executed and delivered (and not revoked or rescinded) a Waiver and Release
Agreement in the form attached hereto as Exhibit A (with no modifications
thereto unless agreed to by Centro in its sole discretion). In the event that
Roche fails to so execute and deliver the foregoing Waiver and Release as so
provided, then the obligation of Centro to make the payment provided for in this
Section 1 shall terminate and be null and void and of no further force or
effect.

 

2.             Non-competition.

 

(a)           Definitions. For purposes of this Agreement, the “Restricted
Period shall be the one year period which starts on the Effective Date. For
purposes of this Agreement, the “Restricted Area” shall be any metropolitan area
in which Centro owns shopping center assets.

 

(b)           Non-Compete. During the Restricted Period, Roche shall not serve
as an officer or as a director of any real estate investment trust or real
estate company (either public or private) which in the Restricted Area is
primarily engaged in the business of owning, operating, investing in,
constructing, managing, developing, re-developing, or leasing neighborhood
and/or community strip shopping center properties.

 

3.             Non-Solicitation.

 

(a)           Customers. During the Restricted Period, Roche shall not solicit
any now existing tenant of Centro (or any entity through which Centro may
conduct business during the Restricted Period) for the purpose of inducing or
otherwise intending to cause such tenant to cease being a tenant of Centro or
any entity through which Centro may conduct business in the future).

 

(b)           Employees. During the Restricted Period, Roche shall not solicit
any employee of Centro (or any entity through which Centro may conduct business
in the future)(including any employee formerly employed by New Plan) for the
purpose of causing such employee to leave the employment of Centro (or any
entity through which Centro may conduct business in the future).

 

4.             Nondisclosure of Confidential Information. Roche hereby agrees
not to use or disclose, directly or indirectly, during the Restricted Period any
Confidential Information (as defined below) that Roche may have acquired during
the term of his employment with New Plan or thereafter for so long as such
information remains confidential during the Restricted Period. The term
“Confidential Information” as used in this Agreement shall mean non-public
information of Centro (including New Plan), including, but not limited to,
tenant and leasing information and policies, property development plans
(including zoning matters), proprietary information, financial data,

 

2

--------------------------------------------------------------------------------


 

financial plans, lists of actual or potential customers or suppliers, rent
rolls, property information and/or any other information which is generally not
known to the public, whether or not protected by patents, trademarks, or
copyrights.

 

5.             Reasonable and Necessary Restrictions. Roche acknowledges that
the restrictions, prohibitions, and other provisions hereof, including, without
limitation, the Restricted Area and the Restricted Period, are reasonable, fair,
and equitable in terms of duration, scope, and geographic area, are necessary to
protect the legitimate business interests of Centro (including the goodwill of
the New Plan acquired in the Merger), and were a material inducement to enter
into this Agreement and to make the payments to Roche described in Section 1
hereof.

 

6.             Specific Performance. Roche acknowledges that the obligations
undertaken pursuant to this Agreement are unique and that Centro will have no
adequate remedy at law if Roche violates the restrictions set forth herein.
Roche therefore confirms that the right of Centro to specific performance of the
terms of this Agreement is essential to protect the rights and interests of
Centro. Accordingly, in addition to any other remedies that Centro may have at
law or in equity, Centro shall have the right to have all obligations,
covenants, agreements, and other provisions of this Agreement specifically
performed by Roche, and Centro shall have the right to obtain preliminary and
permanent injunctive relief to secure specific performance and to prevent a
breach or contemplated breach of this Agreement by Roche. Further, Roche submits
to the jurisdiction of the courts of the State described in Section 7(f) for
this purpose. Further, Roche agrees to indemnify and hold harmless Centro from
and against any reasonable costs and expenses incurred by Centro as a result of
any breach of this Agreement by Roche, and in enforcing and preserving Centro’s
rights under this Agreement, including, but not limited to, Centro’s reasonable
attorneys’ fees.

 

7.             Miscellaneous Provisions.

 

(a)           Binding Effect. Subject to any provisions hereof restricting
assignment, all covenants and agreements in this Agreement by or on behalf of
any of the parties hereto shall bind and inure to the benefit of their
respective successors, assigns, heirs, and personal representatives.

 

(b)           Assignment. None of the parties hereto may assign any of his or
its rights under this Agreement or attempt to have any other person or entity
assume any of his or its obligations hereunder, except that the Centro may
assign any of their rights, interests, and obligations under this Agreement to
any affiliate or to any successor person or entity to Centro.

 

(c)           Integration; Amendment. This Agreement constitutes the entire
agreement between the parties hereto with respect to the matters set forth
herein and supersedes and renders of no force and effect all prior oral or
written agreements, commitments and understandings between the parties with
respect to the matters set forth

 

3

--------------------------------------------------------------------------------


 

herein (including, as to amounts unpaid as of the Effective Date, the terms of
the Employment Agreement). Except as otherwise expressly provided in this
Agreement, no amendment, modification, or discharge of this Agreement shall be
valid or binding unless set forth in writing and duly executed by each of the
parties hereto. Notwithstanding the foregoing, Section 11 of the Employment
Agreement shall continue to apply and be binding upon the parties hereto.

 

(d)           Waivers. No waiver by a party hereto shall be effective unless
made in a written instrument duly executed by the party against whom such waiver
is sought to be enforced, and only to the extent set forth in such instrument.
Neither the waiver by either of the parties hereto of a breach or a default
under any of the provisions of this Agreement, nor the failure of any of the
parties, on one or more occasions, to enforce any of the provisions of this
Agreement or to exercise any right or privilege hereunder, shall thereafter be
construed as a waiver of any subsequent breach or default of a similar nature,
or as a waiver of any such provisions, rights or privileges hereunder.

 

(e)           Severability. The parties agree that if fulfillment of any
provision of this Agreement, at the time such fulfillment shall be due, shall
transcend the limit of validity prescribed by law, then the court making such
determination of invalidity shall reduce such provision and shall enforce it to
the maximum extent permitted by law. The parties further agree that if any
clause or provision contained in this Agreement operates or would operate to
invalidate this Agreement, in whole or in part, then such clause or provision
only shall be held ineffective, as though not herein contained, and the
remainder of this Agreement shall remain operative and in full force and effect.

 

(f)            Governing Law; Jurisdiction. This Agreement, the rights and
obligations of the parties hereto, and any claims or disputes relating thereto,
shall be governed by and construed in accordance with the laws of the State of
New York, but not including the choice-of-law rules thereof. Venue shall be in
the courts in New York city.

 

(g)           Headings. Section and subsection headings contained in this
Agreement are inserted for convenience of reference only, shall not be deemed to
be a part of this Agreement for any purpose, and shall not in any way define or
affect the meaning, construction, or scope of any of the provisions hereof.

 

(h)           Pronouns. All pronouns and any variations thereof shall be deemed
to refer to the masculine, feminine, neuter, singular, or plural, as the
identity of the person or entity may require.

 

(i)            Execution in Counterparts. To facilitate execution, this
Agreement may be executed in as many counterparts as may be required. It shall
not be necessary that the signature of or on behalf of each party appears on
each counterpart, but it shall be sufficient that the signature of or on behalf
of each party appears on one or more of the counterparts. All counterparts shall
collectively constitute a single agreement. It shall not be necessary in any
proof of this Agreement to produce or account for more than a number of
counterparts containing the respective signatures of or on behalf of all of the
parties.

 

4

--------------------------------------------------------------------------------


 

(j)            Notices. All notices called for under this Agreement shall be in
writing and shall be deemed given upon receipt if delivered personally and
followed promptly by mail, or if mailed by registered or certified mail (return
receipt requested), postage prepaid, or if sent by facsimile and followed
promptly by mail, to the parties at the following addresses:

 

(A)          if to Roche:

 

 

1180 Bridge Pointe Lane

 

Yorktown Heights, New York 10598

 

(B)           if to Centro:

 

 

420 Lexington Avenue

 

New York, New York 10170

 

 

 

Attention: Steven F. Siegel

 

 

Executive Vice President

 

or to any other address or addressee as any party entitled to receive notice
under this Agreement shall designate, from time to time, to others in the manner
provided in this Section 7(j) for the service of notices; provided, however,
that notices of a change of address shall be effective only upon receipt
thereof.

 

Any notice delivered to the party hereto to whom it is addressed shall be deemed
to have been given and received on the day it was received; provided, however,
that if such day is not a business day, then the notice shall be deemed to have
been given and received on the business day next following such day. Any notice
sent by facsimile transmission shall be deemed to have been given and received
on the business day next following the transmission.

 

IN WITNESS WHEREOF, each of the undersigned has executed this Agreement, or
caused this Agreement to be duly executed on its behalf, as of the date first
set forth at the beginning of this Agreement.

 

 

John Roche

 

 

 

/s/ John Roche

 

 

 

Centro NP LLC

 

 

 

By: /s/ Steven F. Siegal

 

Name: Steven F. Siegal

 

Title: Executive Vice President

 

5

--------------------------------------------------------------------------------